Citation Nr: 0306853	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  01-06 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of fracture of the second toe on the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from January 1975 to December 
1977.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  The RO, in pertinent part, confirmed and continued 
a noncompensable evaluation for residuals of fracture of the 
second toe of the right foot.  

Jurisdiction of the veteran's claims for VA benefits was 
assumed by the RO in Houston, Texas.

In correspondence dated in December 2000 the veteran reported 
that he would accept a 10 percent evaluation for his right 
foot disability, and that he desired to drop the remaining 
issues on appeal.  Accordingly, the only issue for appellate 
review is reported on the title page.

In December 2000 the RO granted entitlement to an increased 
(compensable) evaluation of 10 percent for residuals 
fracture, second toe, right foot, effective September 17, 
1999.

Although the increase to 10 percent represented a grant in 
benefits, the United States Court of Appeals for Veterans 
Claims (CAVC) has held that a "decision awarding a higher 
rating, but less than the maximum available benefit...does 
not...abrogate the pending appeal...."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  In any case, subsequently, in January 
2001, the veteran specifically notified the RO of his 
continued disagreement with the assigned 10 percent rating.

In October 2001, the veteran provided oral testimony at a 
videoconference with the undersigned Veterans Law Judge, a 
transcript of which has been associated with the claims file.
The Board remanded the case in January 2002 for further 
development and readjudication.   

Most recently, in an October 2002 supplemental statement of 
the case the RO continued the 10 percent disability 
evaluation.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The veteran's right second toe disability consists of pain 
productive of functional loss manifested by difficulty 
standing for prolonged periods of time compatible with no 
more than moderate impairment with no evidence of moderately 
severe impairment or additional functional loss due to pain 
or other pathology.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of fracture of the second toe on the right foot are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.1-4.7, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5199-5284 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

Service medical records show that in August 1977 the veteran 
sustained a chip fracture of the medial aspect of the 
proximal end of the second phalanx of the second toe of the 
right foot with no significant displacement of the fracture 
fragments.  

The report of a September 1977 x-ray shows the fracture was 
healing with no change in alignment.  In November 1977 he had 
a bone fragment removed from the second toe of the right 
foot.  An x-ray was negative.  

In a June 1979 rating decision the RO granted service for 
residuals of a fracture of the second toe of the right foot 
and assigned a zero percent (noncompensable) evaluation 
effective from December 1977.  

A report of medical examination in August 1980 shows that 
there was full range of motion and no deformity shown on x-
ray.

On January 12, 2000, the veteran filed a claim of entitlement 
to an increased (compensable) evaluation for his right toe 
disability.

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in May 2000.  The history of the injury to his 
second toe on his right foot was recorded.  He complained of 
pain after walking for an extended period.  He was not on any 
medication on a regular basis and did not complain of 
swelling of the foot.

The May 2000 C&P examination showed a well-healed 2 cm 
incision between the great and the second toes of the right 
foot.  There was no deformity, swelling or tenderness of the 
second toe.  There was normal range of motion.  Although the 
reported clinical findings related to the service-connected 
second toe of the right foot, the impression, was residuals 
of fracture, right great toe, treated by open reduction.  

An x-ray of the right foot revealed normal toes.  There was 
no evidence of demonstrable fracture or dislocation.

In a June 2000 rating decision the RO confirmed and continued 
the noncompensable evaluation for residuals of fracture of 
the right second toe.  

In December 2000 the veteran wrote that he would accept a 10 
percent evaluation for his right great toe.  He wished to 
drop all remaining issues on appeal.  

In a December 2000 rating decision the RO granted entitlement 
to an increased (compensable) evaluation of 10 percent 
effective from September 1999 based on a Decision Review 
Officer's decision.  This was based on subjective functional 
limitation for his complaints of pain on extended standing.  

In January 2001 the veteran wrote that after consideration of 
the award of 10 percent, he felt that a higher evaluation was 
warranted.  He stated that he was using pain medication.  

The veteran was afforded a VA C&P examination in May 2001.  
The examiner apparently recorded the history of the right 
foot injury as reported by the veteran.  Post service he 
worked as a correctional officer until June 2000 when he quit 
due to foot, leg and low back pain.  He took Motrin and 
occasionally used a cane.  He related not having any 
significant difficulties with his right foot until about 
1983.  

At the May 2001 VA examination the veteran stated that he had 
no pain in his right foot.  He developed pain across the 
right forefoot with increased walking, standing or climbing.  
He utilized no orthotics and did not have any shoe 
modifications.  In his previous occupation he had to walk and 
stand a lot and this aggravated his symptoms.  

Clinical findings were of a well-healed, 2.5 cm incision 
along the dorsal and tibial aspect of the metatarsophalangeal 
(MTP) joint of the second toe.  There was no significant 
swelling.  Alignment appeared otherwise unremarkable.  

There was some tenderness to palpation in the region of the 
second metatarsal head.  There was some mild crepitation with 
manipulation of the second MTP joint.  The range of motion 
was slightly diminished into dorsiflexion.  

The impression was history of fracture of the second toe of 
the right foot, rule out Freiberg's infraction of second 
metatarsal head.  The examiner opined that the veteran's 
second MTP was moderately symptomatic.  Without treatment, it 
might impair his ability to stand, walk, or climb.  With 
treatment, including medications, shoe modification and 
orthotic usage, his impairment should be minimal.  

A June 2001 x-ray of the right foot revealed no significant 
abnormality.  The joint spaces were intact and there was no 
bony abnormality.  

In a June 2001 rating decision the RO confirmed and continued 
the 10 percent evaluation.  The RO issued a statement of the 
case in June 2001.

At his personal videoconference hearing in October 2001 the 
veteran testified as to the symptoms and manifestations of 
his service-connected right second toe.  He described the 
effect on his everyday life and job.  He indicated that he 
had been denied Social Security disability benefits.  

Thereafter associated with the claims file were additional 
medical records.  Outpatient treatment records from the 
Houston VA Medical Center show that the veteran was seen in 
September 2000 for complaints of left leg pain.  He was 
observed to have normal gait and station.  The assessment 
included a right foot injury.

In November 2000 he was seen for an initial evaluation for 
primary care.  The problem list and the subjective complaints 
did not include a disability of the right second toe.  He 
reported chronic pain of the back and left leg.  His medical 
history included surgery of the right foot in 1976.  The 
clinical findings were that the extremities had no edema, 
were not tender and pulses were noted.  No specific findings 
pertaining to the second toe of the right foot were provided.

Outpatient treatment records were received from VA outpatient 
clinic at Mountain Home VA Medical Center for the period from 
June 1999 to August 2001.  The veteran was seen primarily for 
complaints of back and left leg pain.  


He was afforded a VA C&P examination in August 2002.  The VA 
examiner noted that the veteran's claim file, service medical 
records and a copy of the Board's January 2002 remand were 
provided for his review.  

The veteran was walking without assistive devices and 
continued to take Motrin on an as-needed basis.  The examiner 
noted that the veteran's examination was unchanged from the 
May 2001 examination.  Range of motion revealed 15 degrees of 
dorsiflexion and 25 degrees of plantar flexion at the MTP 
joint of the second toe.  

He continued to manifest mild crepitation with manipulation.  
He had minimal discomfort on palpation.  There was no 
significant swelling.  Alignment remained within normal 
limits.  The impression was history of fracture of the second 
toe of the right foot with history of surgery on the second 
metatarsal head.  

The VA examiner opined that the veteran's functional loss due 
to pain on use or due to flare-ups involved difficulty 
standing for prolonged periods of time.  He continued to 
complain of pain specifically at the MTP joint of the second 
toe.  The range of motion, both active and passive of the 
right second MTP joint was as shown above.  Without treatment 
his symptoms were moderately symptomatic.  With treatment 
including medications and shoe modifications with orthotic 
usage, which the examiner noted that the veteran was not 
employing, his impairment would be considered minimal.  

The veteran stated that after 30 to 45 minutes of walking, he 
developed symptoms significant enough for him to have to sit 
for a period of time and allow his foot to relax.  

An x-ray of the right foot in August 2002 revealed no 
significant soft tissue or bony abnormality.  

Outpatient treatment records from the Houston VA Medical 
Center for the period from January to October 2002 show that 
when the veteran was seen in May 2002 for a primary care 
follow-up, the problem list did not include a right second 
toe disability.  At a follow-up appointment for back pain in 
August 2002 the examiner noted that the veteran was 
ambulating well.     

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
U.S.C. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. §§ 4.2, 4.41 (2002).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2002).

While evaluation of a service-connected disability requires a 
review of the veteran's medical history with regard to that 
disorder, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2002).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain, supported by adequate 
pathology and evidenced by pain on movement, on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2002); see VAOPGCPREC 36-97.

As fact finder, the Board is required to weigh and analyze 
all the evidence of record and to make determinations as to 
the credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  When all of the evidence is assembled, 
VA is then responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The United States Court of Veterans Appeals (since March 1, 
1999, the United States Court of Appeals for Veterans Claims) 
(hereinafter CAVC), in DeLuca v. Brown, 8 Vet. App. 202 
(1995) held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
4.40, 4.45, and 4.59.  

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.

The factors affecting joints are reduction of normal 
excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2002).

Arthritis due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002).

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2002).  Traumatic arthritis is rated as for 
degenerative arthritis under Diagnostic Code 5010.

Where the limitation of motion of the specific joint or 
joints involved is noncompensable, under the applicable 
diagnostic codes, a maximum rating of 10 percent is warranted 
where arthritis is shown by x-ray and where limitation of 
motion is objectively confirmed by evidence of swelling, 
muscle spasm, or painful motion.




In the absence of limitation of motion, but with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent rating is warranted.  A 10 
percent rating is warranted when there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).

In the absence of limitation of motion, a 20 percent 
evaluation is warranted with x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
with occasional incapacitating exacerbations.

A 10 percent evaluation is warranted with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  The 20 percent and 10 percent ratings based on 
x-ray findings, above, will not be combined with ratings 
based on limitation of motion.  Id.

Moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent rating requires moderately severe 
residuals.  Severe residuals of foot injuries warrant a 30 
percent evaluation.  A 40 percent evaluation requires that 
the residuals be so severe as to result in actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2002).

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).


Analysis

Preliminary Matter: Duties to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2002).  The RO provided the appellant a copy of the 
applicable rating decision and forwarding letter that in 
combination notified him of the basis for the decision 
reached.  The RO also provided the appellant a statement of 
the case and supplemental statements of the case that 
included a summary of the evidence, the applicable law and 
regulations and a discussion of the facts of the case.  

In July 2002 the appellant was advised of the provisions of 
the VCAA, the evidence necessary to establish entitlement, 
what had been done on his claim, what information or evidence 
he needed to submit and what VA would do to assist him.  

He was advised of evidence he could submit himself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  

Such notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The appellant has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and has done so.  The RO has secured medical treatment 
records, afforded the veteran several VA examinations and 
obtained a medical opinion addressing the issue on appeal.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.


Increased evaluation

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2002).  

The history of right second toe complaints has been reviewed 
and the functional impairment which can be attributed to pain 
or weakness has been taken into account.

The Board notes that the words "slight," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  It should 
also be noted that use of terminology such as "mild," etc. by 
VA examiners and others, although an element of evidence to 
be considered by the Board, is not dispositive of an issue.  
Rather, all evidence must be evaluated in arriving at a 
decision regarding an increased rating.  See 38 C.F.R. §§ 
4.2, 4.6 (2002).

The veteran has a 10 percent disability evaluation for 
residuals of fracture of second toe of the right foot.  The 
RO assigned this rating under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Codes 5199-5284 based on "subjective 
functional limitation," according to the December 2000 rating 
decision.  Diagnostic Code 5199 is used to identify 
musculoskeletal system disabilities that are not specifically 
listed in the Schedule, but are rated by analogy to similar 
disabilities under the Schedule.  See 38 C.F.R. §§ 4.20, 4.27 
(2002).  Diagnostic Code 5284 is for evaluating other foot 
injuries.  38 C.F.R. § 4.17a.  A 10 percent rating is 
assigned when disability from a foot injury is moderate.  
When disability from a foot injury is moderately severe, a 20 
percent rating is awarded.  

Although the veteran claimed in December 2002 that he walked 
with a severe limp due to the existing disability on his 
right foot, the medical evidence of record does not show 
this.  In September 2000 the VA examiner observed that the 
veteran had normal gait and station.  In August 2002, it was 
noted that he ambulated well.  He walked without assistive 
devices, did not use orthotic devices and took medication on 
an as-needed basis.  

He also claimed that he had to take a lower paying job that 
did not require much walking, standing, bending or kneeling.  
He was unable to walk up more than one or two flights of 
stairs without foot pain and lower back pain.  While the 
veteran takes medication for pain, the medical evidence of 
record shows pain medication is primarily prescribed for low 
back and left leg pain.  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

The medical evidence of record shows that the right second 
toe disability is primarily characterized by complaints of 
pain with slightly diminished loss of motion in dorsiflexion.  
A VA examiner opined that the veteran's functional loss due 
to pain on use of flare-ups involved difficulty standing for 
prolonged periods of time.  Without treatment his symptoms 
were considered moderately symptomatic and with treatment his 
impairment would be considered minimal.  

In light of the veteran's subjective complaints and any 
associated functional limitations, the Board finds that the 
disability is appropriately compensated by the 10 percent 
rating that has been assigned on the basis of functional loss 
due to pain with application of 38 C.F.R. §§ 4.40, 4.45, and 
is in accordance with a level of impairment contemplated by 
the provisions of Diagnostic Code 5284 for a moderate 
disability from a foot injury.  The evidence does not show 
functional limitation such as to approximate a moderately 
severe disability needed for a 20 percent rating under 
Diagnostic Code 5284 with application of 38 C.F.R. §§ 4.40, 
4.45.

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the CAVC in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In that regard, 
consideration has been given to whether any other applicable 
diagnostic code provides a basis for higher evaluation for 
the right second toe disability.  

As there is no evidence that there is malunion or nonunion of 
the MTP of the right second toe, a rating by analogy to 38 
C.F.R. § 4.71a, Diagnostic Code 5283 is not for application.  

None of the other diagnostic codes used for evaluating foot 
disorders provides a more suitable analogy for evaluating the 
veteran's disability.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence).

Although mild crepitation was shown with manipulation, 
arthritis of the MTP joint of the right second toe has not 
been established by x-ray.  In any case, the current 
evaluation includes consideration of the minimal limitation 
of motion and a separate evaluation for arthritis is 
precluded.  Arthritis is rated based on limitation of motion; 
thus, separate evaluations would clearly violate the rule 
against pyramiding.  38 C.F.R. § 4.14.

Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not require a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).

Based on the foregoing medical evidence, the Board concludes 
that the current 10 percent rating provides adequate 
compensation for symptomatology related to the veteran's 
right second toe disability.  Consideration of other various 
provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), does not 
reveal any basis to assign a higher schedular evaluation.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation.  Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


Additional Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The evidence in this case fails to show that the veteran's 
right second toe disability now causes or has in the past 
caused marked interference with his employment, or that it 
has in the past or now requires frequent periods of 
hospitalization rendering impractical the application of the 
regular schedular standards.  Id.  In fact, competent medical 
records reflect that no surgical intervention is indicated 
and that the veteran has not been hospitalized due to the 
disability at issue. 

The record does not reflect any competent opinion that there 
is marked interference with employment due solely to his 
right second toe disability.  What the veteran has not shown 
in this case is that his disability at issue results in 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  The current schedular criteria 
adequately compensate the veteran for the current nature and 
extent of severity of his right second toe disability.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of fracture of the second toe on the right foot is 
denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

